                              DUNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,


        v.
                                                                       18-cr-10450-MLW

JONATHAN TERCERO YANES



         RESPONSE TO COURT ORDER AT DOCKET 383 BY JONATHAN
                          TERCERO YANES



        The defendant Jonathan Tercero Yanes submit this response to the Court’s Order

found at Docket #383:

        1. The Protective Order in this is matter comprehensive and restricts access to

             all materials provided in discovery. (Dkt. 55).

        2. Mr. Tercero Yanes, during a hearing on October 22, 2020, raised an issue

             related to the filing of documents under seal. The Court ordered the parties to

             confer and report whether they propose any amendments to the protective

             order1. (Dkt. 383).

        3. With respect to Mr. Tercero Yanes, there are two issues which required

             conference with the United States:




1
 The Court also expressed its preference for a joint response if possible. Because the conference with the
United States and Mr. Tercero Yanes was unique in approach and resolution from the other co-
defendant’s, Mr. Tercero submits this response individually.
       a. The Protective Order’s scope appears to require that every motion that

          addresses facts necessarily gleaned from protected discovery must be

          filed under seal.

       b. The defendant is limited to viewing only electronic materials, and only

          when guards at his correctional facility (Barnstable House of

          Correction) properly arrange for viewing time. To date, this approach

          has been problematic.

4. Undersigned counsel and counsel for the United States have conferred and

   agreed. At this time, Mr. Tercero Yanes does not propose an amendment to

   the Protective Order.

5. It seems prudent to explain the result of the conference in this regard. In

   order to resolve the first issue (filing under seal) counsel has shared

   forthcoming pleadings. The United States and the defendant agree that the

   contemplated pleadings do not seem to violate the protective order, but that

   exhibits to the pleadings might. As such, counsel will seek leave to file the

   exhibits separately and under seal.

   As to the second issue (increased defendant access to materials) counsel could

   not resolve our dispute. The United States continues to assert ongoing safety

   concerns. The defendant continues to highlight to importance of access to

   evidence as necessary for trial preparation. At the time of this response, both

   sides continue to work on pleadings and possible resolution, the focus on

   which could be diminished if we presently litigate substantial amendments to
          the protective order. As such, the defendant does not presently seek an

          amendment to the protective order but seeks to alert to the Court and seek

          leave to address these issues more meaningfully in the future.




                                                       Respectfully Submitted,
                                                       JONATHAN TERCERO
                                                       YANES
                                                       By his attorney:

                                                       /s/ Leonard E. Milligan III
                                                       Leonard E. Milligan III
                                                       BBO No. 668836
                                                       Milligan, Rona, Duran, and
                                                       King, LLC
                                                       50 Congress St., Suite 600
                                                       Boston, MA 02109
                                                       T (617) 395-9570
                                                       lem@mrdklaw.com


                                  CERTIFICATE OF SERVICE

       I, Leonard E. Milligan III, hereby certify that this document filed through the
CM/ECF system will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing and paper copies will be sent to those indicated as
non-registered participants on this date.
Date: October 27, 2020                        /s/Leonard E. Milligan III
                                              Leonard E. Milligan III
